                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

JULIANNE E. SHANNON,                         )
MICHAEL D. SHANNON,                          )
                                             )
                         Plaintiffs,         )
                                             )
                    v.                       )   No. 1:19-cv-03987-JPH-TAB
                                             )
LOUDON COUNTY TRUCKING, LLC,                 )
JAMES BURCHAM,                               )
                                             )
                         Defendants.         )

                             ORDER ON JURISDICTION

      Plaintiffs Julianne and Michael Shannon filed an amended complaint,

alleging that this Court has diversity jurisdiction over this matter. Dkt. 9. For

the Court to have diversity jurisdiction, the amount in controversy must exceed

$75,000, exclusive of interest and costs, and the litigation must be between

citizens of different states. 28 U.S.C. § 1332(a). The citizenship of a

partnership is “the citizenship of every partner, limited as well as general,”

Dvorak v. Granite Creek GP Flexcap I, LLC, 908 F.3d 248, 250 (7th Cir. 2018),

so parties must “work back through the ownership structure until [reaching]

either individual human beings or a formal corporation with a state of

incorporation and a state of principal place of business,” Baez-Sanchez v.

Sessions, 862 F.3d 638, 641 (7th Cir. 2017). Additionally, citizenship “means

domicile (the person’s long-term plan for a state of habitation) rather than just

current residence.” Myrick v. Wellpoint, Inc., 764 F.3d 662, 664 (7th Cir. 2014).




                                         1
      Here, Plaintiffs trace Loudon County Trucking LLC’s membership to OEP

Capital Advisors, L.P., but do not identify that partnership’s partners or their

states of citizenship. They instead allege that the unnamed partners are

“residents of the following country and states: Germany, Connecticut, New

York, Illinois, and Massachusetts.” Dkt. 1 at 6. “An allegation of residency,

however, is insufficient to establish diversity jurisdiction.” Simon v. Allstate

Emple. Group Med. Plan, 263 F.3d 656, 658 n.1 (7th Cir. 2001).

      Counsel has an obligation to analyze subject-matter jurisdiction, Heinen

v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a federal

court always has the responsibility to ensure it has jurisdiction. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court’s obligation

includes knowing the details of the underlying jurisdictional allegations. See

Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) (“the parties’ united front is irrelevant since the parties

cannot confer subject-matter jurisdiction by agreement…and federal courts are

obligated to inquire into the existence of jurisdiction sua sponte”).

      Therefore, Plaintiffs SHALL FILE a jurisdictional statement by February

24, 2020, addressing the issues identified in this order. The clerk shall

update Defendant Loudon County Trucking, Inc. to Loudon County Trucking,

LLC on the docket.

SO ORDERED.




                                         2
Date: 1/22/2020




Distribution:

William E. Winingham
WILSON KEHOE & WININGHAM
winingham@wkw.com




                           3
